DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is based on the amendments filed on 01/10/2022 and the RCE filed 02/11/2022.  Claims 1 and 7 have been amended.  Claims 1-4, 6-10 and 12-16 are currently pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s Amendment was given via telephone on April 25, 2022 from attorney of record Neil Ferraro.
The claims have been amended as follows:
Claim 1, line 3: --“to a hand and positioned by means of the glove, characterized in that the finger splint comprises at least one spring;”--

Claim 1, line 15: --“by the proximal phalanx by means of the glove and wherein the first elastic distal area is configured to form a first”--

Claim 7, line 3: --“to a hand and positioned by means of the glove, characterized in that the finger splint comprises at least one spring,”--

Claim 7, lines 7-8: --“characterized in that the finger splint is configured to have a finger plate positioned in the area of the proximal phalanx of the assigned finger by means of the glove, wherein at least one first and at least one”--
Allowable Subject Matter
Claims 1-4, 6-10 and 12-16 are allowed.  The following is an examiner’s statement of reason for allowance.
Claim 1 is allowed because the prior art fails to disclose the claimed hand orthosis configured to treat Dupuytren’s contracture comprising a glove and at least one finger splint, wherein the finger splint is configured to be fixed to a hand and positioned by means of the glove, characterized in that the finger splint comprises at least one spring, wherein the spring is configured to be doubly bent in an area of the proximal phalanx between the metacarpophalangeal joint and the middle joint of the assigned finger, wherein the spring has a rigid middle region, from which a first elastic distal area is configured to extend in a direction of the metacarpus and a second elastic distal area is configured to extend in a direction of the middle joint of the assigned finger, wherein the spring is configured to have an arched shape, with a curvature transverse to a longitudinal direction of the finger splint and is configured to place the assigned finger under tensile stress in a bending position with the rigid middle region configured to lay against and be supported by the proximal phalanx by means of the glove and wherein the first elastic distal area is configured to form a first bridge over and be spaced apart from at least the middle joint and wherein the second elastic area is configured to form a second bridge over be spaced apart from at least the metacarpophalangeal joint.
The closest prior art is Ewaldsson (WO 2016174087) which discloses a hand orthosis configured to treat Dupuytren’s contracture comprising a glove and at least one finger splint, characterized in that the finger splint comprises at least one spring wherein the spring is configured to be doubly bent in an area of the proximal phalanx.  However, Ewaldsson fails to disclose that the at least one finger splint which comprises at least one spring is configured to be fixed to a hand and positioned such that the spring is configured to be doubly bent in an area of the proximal phalanx between the metacarpophalangeal joint and the middle joint of the assigned finger.  Ewaldsson also discloses the spring has a first elastic distal area and a second elastic distal area but does not disclose the first elastic distal area is configured to form a first bridge over and be spaced apart from at least the middle joint and wherein the second elastic distal area is configured to form a second bridge over and be spaced apart from at least the metacarpophalangeal joint.
Claims 2-4, 6 and 12-15 are allowed for depending from allowed claim 1.
Claim 7 is allowed because the prior art fails to teach a hand orthosis configured to treat Dupuytren's contracture comprising a glove and at least one finger splint, wherein the finger splint is configured to be fixed to a hand and positioned by means of the glove, characterized in that the finger splint comprises at least one spring, wherein in the finger splint is configured to extend in a utilization position of the hand orthosis from a metacarpus, over a metacarpophalangeal joint, a proximal phalanx, and a middle joint at least to a middle phalanx of an assigned finger; characterized in that the finger splint is configured to have a finger plate positioned in the area of the proximal phalanx of the assigned finger by means of the glove, wherein at least one first and at least one second spring are arranged on the finger plate, and wherein the first spring is configured to extend in a direction of the metacarpus and the second spring is configured to extend in a direction of the middle phalanx of the assigned finger; wherein the springs are configured to have an arched shape, with a curvature transverse to a longitudinal direction of the finger splint and to place the assigned finger under tensile stress in a bending position with the finger plate configured to lay against and be supported by the proximal phalanx, and wherein the first spring is configured to form a first bridge over and be spaced apart from at least the middle joint and the second spring is configured to form a first bridge over and be spaced apart from at least the metacarpophalangeal joint.
The closest prior art is Land (US 8348810) which discloses a hand orthosis configured to treat Dupuytren's contracture comprising a glove and at least one finger splint, wherein the finger splint is configured to be fixed to a hand and positioned by means of the glove, characterized in that the finger splint comprises at least one spring, wherein in the finger splint is configured to extend in a utilization position of the hand orthosis from a metacarpus, over a metacarpophalangeal joint, a proximal phalanx, and a middle joint at least to a middle phalanx of an assigned finger.  Land does not disclose a finger plate positioned in the area of the proximal phalanx of the assigned finger by means of the glove, wherein at least one first and at least one second spring are arranged on the finger plate, and wherein the first spring is configured to form a first bridge over and be spaced apart from at least the middle joint and the second spring is configured to form a first bridge over and be spaced apart from at least the metacarpophalangeal joint.
Boreham (US 1082794) discloses a plate wherein at least one first and one second spring are arranged on the plate.  However, Boreham does not disclose that the plate is a finger plate positioned in the area of the proximal phalanx of the assigned finger.  
Claims 8-10 and 16 are allowed for depending from allowed claim 7.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786